On Application for Rehearing.
PER .CURIAM.
It has been called to our attention by both counsel that in compliance with the decree of the District Court, defendant had paid plaintiff compensation additionally from February 11, 1954, through October 10, 1954, and the decrde herein is accordingly amended to allow defendant credit for compensation paid through this latter date.
Additionally, inter alia, defendant complains that our decree was ambiguous as to whether plaintiff is required to submit to surgery as well as medical treatment upon penalty of forfeiture of compensation. Although, as stated the operation in question is a minor one, nevertheless two'' of the three physicians testifying were doubtful as to the efficacy of the operation, and the issue is not whether the operation would or would not correct the cause of the disability complained of, but whether the employee’s refusal to undergo such surgical intervention is unreasonable or arbitrary. In view of this contrary medical advice, we did not feel the employee’s refusal to undergo the operation was unreasonable as of the date of the trial.
Decree amended as aforesaid, and rehearing denied.